

[FINLAY ENTERPRISES, INC. LOGO]


June 5, 2008   


Mr. Arthur E. Reiner
Finlay Enterprises, Inc.
529 Fifth Avenue
New York, NY 10017



Re:
Finlay Enterprises, Inc. (the “Corporation”)

Repurchase of Outstanding Options  
 
Dear Mr. Reiner:


By signing below, you acknowledge your consent and agreement to the
Corporation’s repurchase of your option to acquire 40,000 shares of the
Corporation’s common stock granted to you on February 16, 2000 with a per share
exercise price of $12.75 (the “Repurchased Options”). The Corporation will pay
you $40.00, less applicable withholding taxes, as soon as practicable following
its receipt of an executed copy of this letter. You acknowledge that such
payment is full and adequate consideration for the Repurchased Options and that
you are voluntarily relinquishing the Repurchased Options. The Repurchased
Options will be immediately cancelled upon the Corporation’s payment to you of
the foregoing amount.


This letter is deemed to be an amendment to the option granted to you by the
Corporation on February 16, 2000 to acquire 100,000 shares of the Corporation’s
common stock with a per share exercise price of $12.75, and such option as
amended, shall continue to apply solely with respect to your right to acquire
60,000 shares of the Corporation’s common stock.


Your consent and agreement to the terms of the repurchase is irrevocable.



 
FINLAY ENTERPRISES, INC.
                   
By
/s/ Bonni G. Davis
 
 
Bonni G. Davis
 
 
V.P., Secretary & General Counsel



Accepted and Agreed to:

 
By
/s/ Arthur E. Reiner
 
Arthur E. Reiner
 
President & Chief Executive Officer
 


